W*-!S
                                   ELECTRONIC RECORD




COA#       11-12-00335-CR                             OFFENSE:        19.02

                   )

           Alfred James Williams
STYLE:     V. The State of Texas                      COUNTY:         Taylor
COA DISPOSITION:        AFFIRMED                      TRIAL COURT:    350th District Court


DATE: 3/31/15                           Publish: NO   TC CASE #:      10254-D




                          IN THE COURT OF CRIMINAL APPEALS



          Alfred James Williams
style:    v. The State of Texas                            CCA#:      PD-0482-15
        APP£LLAA/T\<=>                    Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:
                                                          JUDGE:

DATE:       _Q   vldiUrWl<T                               SIGNED:                            PC:_
JUDGE:           ^Jh   Las*s^-*-^-~*—                      PUBLISH:                          DNP:




                                                                                             MOTION FOR

                                                        REHEARING IN CCA IS:

                                                        JUDGE:




                                                                                  ELECTRONIC RECORD